Title: To Alexander Hamilton from Jeremiah Wadsworth, 9 January 178[6]
From: Wadsworth, Jeremiah
To: Hamilton, Alexander


Philadelphia 9 Jan 178[6]
Dear Sir
Previous to the meeting of the Stock Holders of the Bank, I had several conf⟨erences⟩ with Mr R Morris and he softended down much. He consented to our Propositions, & this day in a very great meeting of the Stock Holders it was unanimously voted to have a legal decision as soon as possible—agreeable to ye instructions I recd from ye Gentlemen at N York. Mr Wilson then observed that the other question was unnecessary as it followed of consequence that each Stock Holder had a right to withdraw his Stock if the decision was against the corporation. I replied that as it had been denied by others I wished ye question to be tried but if it was the Unaniomous opinion of ye Stock Holders present that we had a right [to] Withdraw if ye decision was against us I woud not urge ye matter. Mr G Morris said it was his: but there was one stockholder present who differed from us. He woud second any Motion. Mr R Morris declared it was his wish to finish ye Bank in its present form if we were not a corporate Body by ye Laws of Pa & if ye decision was against us he thot: every Stock Holder might withdraw by right. Nobody objecting, I waved ye question. I then informed ye Stock Holders that great alarms had been given respecting the mode of discounts & that the Directors had been charged with Partiality, and as I saw Mr Wilson present who it was said had great discounts with out complying with ye usual forms, I thot it my duty & interest to thus publicly name him that he might give such explanations as he chose. (I had previously let him know my intention to do this & had his consent). He went into a detail of his schemes, disappointments and discounts which amounted to Near 100,000 dollrs. for which Mr Morris is responsible 10,000 and Other good men, ye remainder, to be paid if the Bank find it necessary one half in 30 the remainder in 60 days. For ye Security of these individuals he has given Mortgages on Lands for more than £100,-000. to Mr Nixon who holds ym. in trust for those who are responsible to ye Bank for Mr Wilson. Mr President made some wise Speeches & some wiser remarks—but as I came to do business & not altercate I did not treat them as the[y] deserved. I will soon be with you & relate every particular. I beg you present my Compliments to the Gentn & inform them we have obtained our wishes as nearly as coud be expected.
I am dr Sir Your very Hum set
Jere Wadsworth
